DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 1/21/2022.
Claims 1-20 are pending.  Claims 6 and 19 are currently withdrawn. Claim 1 is currently amended.  Claims 1, 10 and 17 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 1/21/2022, with respect to 112/Prior Art Rejections, as indicated in line numbers 2-3 of the office action mailed 9/21/2021, have been fully considered and are persuasive. The rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
Election/Restrictions
Claims 1 and 17 are allowable as noted below in the section “Allowable Subject Matter”. The restriction requirement between Species, as set forth in the Office action mailed on 3/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I and II is withdrawn.  
Claims 6 and 19, directed to nonelected Species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim, specifically claims 1 and 17, respectively.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner called the Attorney of Record, Ruojian Zhang (Reg. No: 54,695), for an examiner’s amendment on 3/9/2022. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Zhang on 3/9/2022.  
The application has been amended as follows: 
In the Claims, amend Claim 8 as follows:
8. (Currently Amended) The method of claim 1, wherein the second material extends from [[a]] the top surface of the first material to an intermediate level between the top surface and a bottom surface of the first material.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Huang and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein a portion of the second material forms an elongated strip extending from a top surface of the first material into the first material”.
Claims 2-9 are allowed as being dependent on allowed claim 1.
Regarding independent claim 10, the claim is allowed for reasons as previously indicated in line number 6 of the office action mailed on 9/21/2021.
Claims 11-16 are allowed as being dependent on allowed claim 10.
Regarding independent claim 17, the claim is allowed for reasons as previously indicated in line number 6 of the office action mailed on 9/21/2021.
Claims 18-20 are allowed as being dependent on allowed claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895